Henry Epstein, J.
This is an article 78 proceeding for an order directing the respondents to include within the provisions of the budget of the City of New York, for the year 1960-1961, effective July 1, 1960, the amounts as fixed by petitioners for “ Personal Service ” and “ Other than Personal Service ” for the Supreme Court of the State of New York, Queens County, Tenth Judicial District.
The Legislature has granted the Justices of the Supreme Court for the Tenth Judicial District residing in Queens with the power to “appoint, and at pleasure remove all clerks, *857attendants, messengers, and court officers in the supreme court in said counties, and fix their compensation except when such compensation is fixed by law ” (Judiciary Law, § 168). Section 942 of the County Law provides as follows: ‘1 Except where other provision is made therefor by law, the board of estimate of the city of New York must provide each court of record in such city and the resident judges and justices thereof, with proper and convenient rooms and furniture, together with court attendants, fuel * * * sufficient for the transaction of its business.”
This court must grant this motion. The Legislature has conferred independent power to fix the compensation of court officers and employees and neither the Supreme Court as such nor the Board of Estimate may substitute its discretion for the discretion vested by law in the Justices of the Supreme Court of the State of New York, Queens County (Matter of Wingate v. McGoldrick, 278 N. Y. 246). Complaints about the wisdom of statutes must be addressed to the Legislature and not to the courts. The motion is in all respects granted.